DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 4, 6-7, 11-12, 15, 24 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim(s) 1, 10, 14, 16, 19, 21 and 26 is/are objected to because of the following informalities:  
claim 1, “at least one exceptionally narrowband visible light wavelength absorption dye” should be “at least one dye with exceptionally narrowband visible light wavelength absorption”;
claims 10, 16, 19, 21 and 26, “at least one exceptionally narrowband absorption dye” should be “at least one dye with exceptionally narrowband absorption”;

	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 5-8, 10-11, 14, 16-17, 19-22 and 26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 5-6, 10-11, 14, 16-17, 19-22 and 26 contain one or more terms of “exceptionally”, “narrowband”, “broadband”, “unusually”, “sharp”, “turn-off” and “turn-on” each of which is relative term and not defined in the claim (e.g., it is not clear how sharp is sharp, and when the turn-off and turn-on take place). The specification does not provide a standard for ascertaining the requisite degree for any of the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further regarding claims 1, 7-8, the phrase "such as" renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
2 recites the limitation "said mixture of absorption dyes" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

	The dependent claim(s) also inherit(s) the indefiniteness of the claim from which it/they depend(s).

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wold (US 20160077361, of record).

    PNG
    media_image1.png
    336
    424
    media_image1.png
    Greyscale
 
Regarding claim 1, Wold teaches apparatus ([4], Figs. 12, 18) for enhancement of color vision and/or focal acuity, comprising: 
at least one substrate (432, 450, 460, 470, 478, 480, 484) comprising eyewear (Fig. 12A) such as an eyeglass lens or a sunglass lens, or a thin film;
([74,97], “the narrow band width of the absorptive layer (e.g. a dilute dye) provides a similar color in transmission to the viewer as the multilayer optical film at the design angle of incidence”), said dye exhibiting at least one sharp turn-off and turn-on spectral absorption transition (102, 156, 206, 208, 220, 222, 224, 212-218, 219) at selected wavelengths to spectrally sculpt a selected spectral range to produce at least one desired transmitted or attenuated band of visible light (Fig. 18, [116]) to alleviate colorblindness, to sharpen retinal images, and/or to exaggerate color contrast vision ([367], “...provided significantly improved color discrimination...”).

Claim(s) 1-2, 5, 7-8, 10-11, 14, 16-17, 19-21 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmeder (US 20140233105).

    PNG
    media_image2.png
    421
    450
    media_image2.png
    Greyscale
 
Regarding claim 1, Schmeder teaches apparatus ([367], Figs. 28) for enhancement of color vision and/or focal acuity, comprising: 
(Fig. 28B) such as an eyeglass lens or a sunglass lens, or a thin film;
	at least one exceptionally narrowband visible light wavelength absorption dye (212, 216, 218, 219, 302, 304, 400, 410, 430, 452, 462, 472, 474) within said substrate ([367], “dyes... to form such a complementary absorber that is suitable for use with red-green color discrimination enhancing filters”), said dye exhibiting at least one sharp turn-off and turn-on spectral absorption transition (102, 156, 206, 208, 220, 222, 224, 212-218, 219) at selected wavelengths to spectrally sculpt a selected spectral range to produce at least one desired transmitted or attenuated band of visible light to alleviate colorblindness, to sharpen retinal images, and/or to exaggerate color contrast vision ([367], “Exciton P491 and Exciton ABS584 that absorb at around 491 nanometers and at around 584 nanometers, respectively, may be employed to form such a complementary absorber that is suitable for use with red-green color discrimination enhancing filters”).

Regarding claim 2, Schmeder further teaches the apparatus of claim 1, wherein said substrate is an optically transparent thin film and wherein said mixture of absorption dyes is selected to produce in said thin film selected spectral transmission characteristics which enhance outdoor-viewing window color contrast plus indoor enhanced color contrast illumination ([424], “indoors”, [287], “outdoors”).

Regarding claim 5, Schmeder further teaches the apparatus of claim 1, wherein said substrate is an optically transparent thin film and wherein said at least one dye ([367], “Exciton P491 and Exciton ABS584”, Fig. 20A, the dashed curve, [357]).

Regarding claim 7, Schmeder further teaches the apparatus of claim 5, wherein the substrate is a thin film interposed between a light source and a viewer, the thin film including window shades for sources of natural light and coverings for sources of artificial white light such as incandescent, fluorescent and LED lamps ([3], “windows and illuminants”).

Regarding claim 8, Schmeder further teaches the apparatus of claim 1, wherein the thin film substrate is adapted to surround a light emitter such as an incandescent light source, a fluorescent light source, or an LED light source ([3,261], “illuminants”, [35], “LED”, [349], “fluorescent”).

Regarding claim 10, Schmeder further teaches the apparatus of claim 1, wherein said narrowband absorption dye comprises at least one exceptionally narrowband absorption dye on or within said substrate, said dye having a selected peak absorption having sharp turn-on and cut-off spectral slopes to spectrally sculpt transmitted or reflected light, said at least one dye having a peak absorption wavelength ([367], “Exciton P491 and Exciton ABS584”, Fig. 20A, the dashed curve, [357]).

Regarding claim 11, Schmeder further teaches the apparatus of claim 1, wherein said at least one dye is a single narrowband visible light absorption dye selected to have a peak absorption wavelength to compensate for colorblindness caused by overlapping red and green cone sensitivities in a human retina, the selected dye absorbing a narrow band of selected wavelengths incident on cones within the overlapping retinal wavelengths of the retina ([30,59,74,88-96], Figs. 20).

Regarding claims 14, 16-17, 19-21 and 26, Schmeder teaches all the limitations as stated in claims 1-2, 5, 7-8, 10-11 rejections above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 6 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmeder in view of McCabe (US 20200096792).  

Regarding claim 6, Schmeder teaches all the limitations as stated in claim 5, and further teaches said narrowband absorption dyes exhibit selected peak wavelength transmission bands and light wavelength absorption bands to enhance visual acuity (Fig. 20A).
Schmeder does not explicitly teach the selected peak wavelength transmission bands centered at about 450 nm, 530 nm, and 600 nm and the light wavelength absorption bands centered at about 560-580 nm with optical absorption bandwidths of approximately 20 to 60 nanometers.
	However, in an analogous optics field of endeavor, McCabe teaches selected peak wavelength transmission bands centered at about 450 nm, 530 nm, and 600 nm and light wavelength absorption bands centered at about 560-580 nm with optical absorption bandwidths of approximately 20 to 60 nanometers (Fig. 5A, [108]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the selected peak wavelength transmission bands centered at about 450 nm, 530 nm, and 600 nm and the light wavelength absorption bands centered at about 560-580 nm with optical absorption bandwidths of approximately 20 to 60 nanometers as taught by McCabe in the teaching of Schmeder for the purposes of having better performance in sports.

Regarding claim 22, mutatis mutandis, Schmeder in view of McCabe teaches all the limitations as stated in claim 6 rejction above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234